Name: Commission Regulation (EEC) No 2847/79 of 17 December 1979 amending for the second time Regulations (EEC) No 2187/79 and (EEC) No 2281/79 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1978/79 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 79 Official Journal of the European Communities No L 322/ 15 COMMISSION REGULATION (EEC) No 2847/79 of 17 December 1979 amending for the second time Regulations (EEC) No 2187/79 and (EEC) No 2281 /79 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1978/79 wine-growing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2594/79 (2), and in particular Article 12 (4) thereof, Whereas Commission Regulations (EEC) No 2187/79 (3 ) and (EEC) No 228 1 /79 (4), as amended by Regulation (EEC) No 2546/79 (5), provide, in respect of the holders of long-term storage contracts for certain table wines, the option of distilling a quantity of wine up to 100 % of the quantity covered by the contract ; whereas Article 3 (2) of Commission Regula ­ tion (EEC) No 2186/79 (6) provides that, where the distillation relates to wines other than those under storage contract, the total quantity of alcohol contained in that wine may not be greater than that contained in the quantity of wine under contract ; Whereas it should be made clear that, in the case of the distillation of a wine other than that under storage contract, the quantity of that wine may exceed that of the wine under storage contract provided that the limi ­ tation referred to above relating to the total quantity of alcohol is respected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is added to Article 1 of Regu ­ lation (EEC) No 2187/79 : ' 3 . Where, in accordance with Article 3 (2) of Regulation (EEC) No 2186/79 , a wine other than that under contract is the subject of distillation, the quantity of wine delivered for distillation may be greater than the quantity of wine under contract, provided that the total quantity of alcohol contained in that wine is not greater than that contained in the quantity of wine under contract allowed for distillation.' Article 2 The following second paragraph is added to Article 1 of Regulation (EEC) No 2281 /79 : 'Where, in accordance with Article 3 (2) of Regula ­ tion (EEC) No 2186/79 , a wine other than that under contract is the subject of distillation, the quantity of wine delivered for distillation may be greater than the quantity of wine under contract, provided that the total quantity of alcohol contained in that wine is not greater than that contained in the quantity of wine under contract allowed for distillation .' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 September 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 17 December 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 54, 5 . 3 . 1979 , p. 1 . 2 OJ No L 297, 24 . 11 . 1979, p. 4 . (3 ) OJ No L 252, 6 . 10 . 1979 , p . 14 . ( «) OJ No L 262, 18 . 10 . 1979 , p . 22. (5 ) OJ No L 290, 17 . 11 . 1979 , p . 47 . (') OJ No L 252, 6 . 10 . 1979, p. 10 .